Citation Nr: 1018502	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  05-34 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for asthma, currently 
evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran served on active duty from April 1983 to February 
1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision rendered by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 60 percent rating 
for service-connected asthma.

After the most recent supplement statement of the case (SSOC) 
was issued, the Veteran submitted additional private medical 
evidence which contained information duplicative of evidence 
already contained in the claims file.  Thus, it is not 
necessary to refer this material to the RO for initial 
consideration.  38 C.F.R. § 20.1304 (2009).

The issue of entitlement to service connection for 
tachycardia secondary to service-connected asthma has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's asthma is manifested by pulmonary function test 
findings of FEV-1 greater than 40 percent of predicted post-
drug, and FEV-1/FVC greater than 40 percent post-drug; and 
without acute episodes occurring more once per week or daily 
use of high dose corticosteroid or immunosuppressive 
medications.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent 
for service-connected asthma have not been met.  38 U.S.C.A. 
§ 5103, 5103A, 5107; 38 C.F.R. § 3.321, 4.1, 4.97, Diagnostic 
Code 6602 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

VA complied with notification responsibilities in regards to 
the claim for an increased rating for asthma, in 
correspondence sent to the Veteran in September 2003, March 
2006, July 2008 and January 2009.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist her in completing her claim, identified her duties in 
obtaining information and evidence to substantiate her claim, 
and requested that she send in evidence in her possession 
that would support her claim.  

The letters sent in March 2006, July 2008, and January 2009 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disability under consideration.  Ideally, the Veteran 
should have been provided such notice prior to the initial 
decision on her claim.  However, since the claim for an 
increased rating is being denied in the instant appeal; no 
effective date will be assigned.  Thus, there can be no 
possibility of any prejudice to the Veteran.  Also, this 
timing deficiency was cured by readjudication of the claim by 
way of a January 2009 supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Accordingly, the Board will address the merits of 
this claim.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's VA 
and private medical treatment records, and medical records 
associated with her Social Security Administration (SSA) 
disability benefits determination.  The Veteran was also 
afforded VA examinations.  She has not identified any 
outstanding records for VA to obtain that were relevant to 
the claim and the Board is likewise unaware of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007).  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

By way of an August 2004 rating decision, the RO continued a 
60 percent disability evaluation for the Veteran's service-
connected asthma disability.  The Veteran contends that her 
asthma is more disabling than currently evaluated.  She 
asserts that a 100 percent rating should be assigned.  

Under Diagnostic Code 6602, bronchial asthma is rated 30 
percent for FEV-1 of 56 to 70 percent of that predicted; or 
the ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) of 56 to 70 percent; or daily 
inhalational or oral bronchodilator therapy; or inhalational 
anti-inflammatory medication.  For a 60 percent rating there 
must be FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 
40 to 55 percent; or at least monthly visits to a physician 
for required care of exacerbations; or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  For a 100 percent rating, there must be 
FEV-1 less than 40 percent predicted; or FEV-1/FVC less than 
40 percent, or more than one attack per week with episodes of 
respiratory failure, or requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (2009).

In a published notification of the final rule revising rating 
criteria for respiratory disabilities effective from October 
7, 1996, VA noted pulmonary function testing for such 
disorders should be conducted post bronchodilator therapy.  
It was noted the American Lung Association/American Thoracic 
Society Component Committee on Disability Criteria 
recommended testing for pulmonary function after optimum 
therapy and that the results of such tests reflected the best 
possible functioning of an individual and were the figures 
used as the standard basis of comparison of pulmonary 
function.  Using this standard testing method assured 
consistent evaluations.  See 61 Fed. Reg. 46720, 46723 (Sept. 
5, 1996). 

In an August 2003 statement, the Veteran indicated that she 
was taking corticosteroids (Prednisone) on a daily basis, and 
also used a nebulizer, inhaler, and asthma pills.  In a 
February 2004statement, she stated she was on two liters of 
oxygen per night and as needed.  She also reported daily use 
of Prednisone, a corticosteroid, for the prevention of asthma 
attacks.

VA treatment records show that she was hospitalized and had 
to be intubated with tracheostomy due to asthma complications 
in September 2002.  Additional treatment notes, dated between 
October 2002 and February 2004, show that the Veteran's 
asthma was reportedly stable; no acute episodes are noted in 
the records.  A pulmonary clinic note dated in May 2004 shows 
that she had been prescribed oxygen, but did not need it for 
exertion.  

At a VA examination conducted in May 2004, the Veteran 
indicated that she had a year-round cough, which was usually 
dry until she had a flare-up of asthma.  She described a 
correlation between her asthma flare-ups and nasal wetness or 
bogginess.  Her asthma was characterized by severe shortness 
of breath, wheezing, and increased cough, usually with dry 
mucus.  She reported that she could usually stop these 
attacks with use of an Epi-pen and Benadryl, which she had 
used at least 6 times in the past year.  She estimated that 
in the past year and a half she had sought treatment six 
times for brief asthma attacks.  However, she also noted some 
degree of (chest) tightness year round, on a daily basis, 
such that she was restricted to walking no more than 100 
feet.  

The examiner noted that records from the pulmonary clinic 
indicated that she was able to walk 150 yards on a recent 
pulmonary evaluation.  Also, her baseline oxygen saturation 
on room air was 97%, and after she exercised it was 
desaturated at only 93%.  The examiner stated that this 
finding was an indication that the Veteran did not use her 
oxygen even though it was prescribed.  Asthma medications 
included Prednisone; Anesthesin with Albuterol four times a 
day; Zafirlukast 20 mg. once daily; Atrovent two puffs twice 
daily; Serevent two puffs twice daily; and Guaifenesin.  The 
examiner did not specify whether these were high dose 
corticosteroids or immunosuppressants.  The chest X-ray was 
normal.  The clinical impression, in pertinent part, was 
asthma.  Pulmonary function studies were requested; however, 
the Veteran did not report for the test.

Private treatment records from Sun Health Corp. show that the 
Veteran was hospitalized in August 2004 after she was found 
unresponsive and in respiratory distress with an allergic 
reaction to insecticide.  She was intubated in the emergency 
room.  The pertinent clinical impression was respiratory 
failure, secondary to anaphylactic reaction, plus asthma 
exacerbation.  

Private pulmonary function test results dated in September 
2004 showed FEV1 was 39 percent of predicted value, pre-
drugs.  Post-drug results were not provided.  The FEV1/FVC 
ratio was also not provided.  The clinical interpretation was 
that testing indicated severe obstruction as well as low 
vital capacity, possibly from a concomitant restrictive 
defect.

VA outpatient treatment records dated from July 2004 to 
October 2004 were negative for any acute asthma attacks, 
although the previous incident in September 2004 was noted.  
A clinic note dated in October 2004 indicated the Veteran's 
asthma was stable and included chronic Prednisone use.

In December 2004, M. S., a friend of the Veteran, submitted a 
statement describing her knowledge of the Veteran's asthma 
condition.  M. S. stated that the Veteran used Prednisone 
daily and also used a lot of inhalers and antihistamines.  
She noted that she had witnessed many of the Veteran's asthma 
attacks.  In addition, M.S. stated that the Veteran has daily 
use of systemic high dose corticosteroids (Prednisone) and 
many other high dose, long term prednisone tapers.

VA treatment records dated between May 2005 and July 2005 
show the Veteran was hospitalized for over a month, due to an 
exacerbation of her psychiatric condition.  These VA records 
show no acute episodes of asthma.

Private treatment records from the New Milford Medical Group 
show that the Veteran was seen in April 2005 for a follow-up 
visit regarding her asthma.  She reported a recent trip to 
the emergency room three nights prior, due to increased 
dyspnea.  Chest X-ray was normal and she was given a 
prednisone taper.  At present she was doing better, but a dry 
cough still present and she reported coughing fits.  The 
Veteran felt that her coughing fits aggravated her asthma.  
She used her nebulizer four times a day.  Objective 
respiratory examination was normal for inspection, 
percussion, and palpation.  Auscultation revealed decreased 
breath sounds, location diffuse.  A dry hacking cough was 
also noted.  The clinical assessment was extrinsic asthma; 
the status was exacerbation of chronic disease.  There is no 
indication of respiratory failure with this episode.

Additional records from the New Milford Medical Group 
included a May 2005 note that indicated the Veteran's chronic 
extrinsic asthma was controlled and fair.  A July 2005 note 
shows the status of the asthma condition was well-controlled.  
During an August 2005 office visit, the Veteran experienced 
an exacerbation of her chronic extrinsic asthma due to an 
anxiety attack (and exposure to office mold) while waiting to 
be evaluated by her physician.  There is no indication of 
respiratory failure with this episode.  Notes dated in 
December 2005 and April 2006 show the chronic condition of 
extrinsic asthma was controlled and fair.

The Veteran underwent a VA examination in April 2007.  The 
examiner indicated review of the claims file.  The 
examination report show that the Veteran's current treatment 
of her asthma included: an inhaled bronchodilator and an oral 
bronchodilator on a daily basis; an oral steroid (Prednisone 
5 mg daily); intermittent use of a parental steroid 
(Solumedrol 125 mg) 4 or more times per year for one week or 
less duration; and antibiotics more than 4 times per year.  
There were no other immunosuppressives noted.  Treatment 
response was improvement of asthma but with some symptoms 
remaining; disease progression slowed; and a decrease in the 
frequency and severity of attacks.  The Veteran reported she 
had been hospitalized twice in the past year (2006) for 
asthma and 8 times the year before (2005), and required 
antibiotics and steroids each time.  The examiner indicated 
that the frequency of the Veteran's asthma attacks were 1 per 
week with clinical visits for exacerbations several times a 
year.  A productive cough and wheezing were present daily; 
dyspnea and chest pain were present occasionally.  The 
Veteran had a history of respiratory failure of more than 
three episodes.  There was no evidence of pulmonary 
hypertension.  The clinical diagnosis was asthma.  The 
examiner provided a list of all the Veteran's current 
medications, including those for her asthma control; however, 
he did not indicate which (if any) of these were considered 
"high dose."

On physical examination, abnormal respiratory findings 
included persistent cough and dyspnea on mild exertion.  
Diaphragm and chest wall excursions were both normal.  No 
chest wall scarring or deformity was noted.  Chest X-ray 
showed no acute processes, with mild chronic obstructive 
pulmonary disease; there was no focal infiltrate.  Pulmonary 
function test results showed FEV1 was 68 percent of predicted 
pre-drug and 91 percent of predicted post-drug.  FERV1/FVC 
was 80 pre-drug and 82 post-drug.  The interpretation was 
mild restrictive ventilatory defect, mild decrease in 
diffusion capacity, and expiratory airflow improves 
significantly post-bronchodilator.

VA outpatient treatment records dated between December 2007 
and December 2008 reflect that in December 2007, the Veteran 
presented to the emergency room with what was thought to be 
an asthma attack or anaphylaxis.  She had to be intubated 
upon admission.  Clinician notes indicated that the most 
recent pulmonary function tests were not suggestive of asthma 
and also indicated that the possibility of an upper 
respiratory etiology "like possible vocal cord dysfunction" 
was high on differential.  The discharge diagnoses did not 
include asthma, but did reflect respiratory failure and 
possible vocal cord dysfunction.  A treatment note dated in 
April 2008 notes that the Veteran had a past medical history 
of severe intermittent asthma; and a history of 6 episodes of 
respiratory failure on ventilation, including twice in the 
past year.  A September 2008 note shows that the Veteran was 
prescribed home oxygen for obstructive sleep apnea and 
asthma.  The Veteran was also hospitalized in November 2008 
due to anaphylaxis secondary to ingesting coconut cookies.

Private medical records from the Johnson City Memorial show 
the Veteran was treated in March 2008 for an acute and severe 
asthma attack. 

Records associated with the Veteran's Social Security 
Administration (SSA) disability benefits reflect that the 
Veteran was awarded disability benefits for a primary 
diagnosis of affective disorder and secondary diagnoses of 
asthma, gastroesophageal reflux disease, arthritis, 
osteoporosis, and obstructive sleep apnea.  Of note in these 
records, was a September 2002 treatment note showing a 
history of asthma with 5 intubations in the last year. In her 
application for Social Security benefits, the Veteran listed 
several medications, but did not indicate that she was 
currently taking any steroids or immunosuppressive 
medications, although she did state that she had been on 
corticosteroids multiple times in the past one to two years.  

A treatment record from the Johnson City Medical Center dated 
in October 2008 indicates that that the diagnoses were right 
lower lobe pneumonia, exacerbation of COPD, tobacco abuse, 
and cough syncope.  It was noted that she continued to smoke, 
and had experienced three to four weeks of coughing and 
congestion.  

The Veteran underwent a VA examination in January 2009.  The 
examiner indicated review of the claims file.  It was noted 
that she is a smoker.  The Veteran reported that her asthma 
was worsening and activity aggravates her breathing.  The 
Veteran's asthma medications included: class type-
inflammatory, inhalation -Mometasone Furoate 220 mcg (two 
inhalations every day); and class type-bronchodilator, 
sympathetic, inhalation- Albuterol 90 mcg (2 puffs from oral 
inhaler four times a day); Formoterol Fumarate 12 mcg inhaler 
cap (inhaled one capsule by oral inhaler every 12 hours); and 
class type-antiasthma, Montelukast (one 10 mg tab every 
evening).  The examiner indicated that these doses were all 
normal.  The Veteran did not use oral steroids, parental 
steroids, or antibiotics.  The Veteran also used oxygen 
infrequently.  

The frequency of the Veteran's acute asthma attacks was 
weekly to bi-weekly depending on physical activity and 
exposure to odors.  Clinical visits for these exacerbation 
occurred several times per year.  There was also a history of 
more than three episodes of respiratory failure.  The 
examiner noted that most of the history during the 
examination was obtained from the Veteran's caretaker.  On 
physical examination, there were decreased breath sounds, but 
chest expansion and diaphragm excursion was normal.  No chest 
wall scarring was present.  The Veteran's condition between 
her asthma attacks was moderately impaired.  

Pulmonary function test were conducted and the results showed 
FEV1 was 69 percent of predicted pre-drug and 70 percent of 
predicted post-drug.  FEV1/FVC was 90 percent pre-drug and 81 
percent post-drug.  The examiner stated that the pulmonary 
function tests revealed a mild restrictive ventilatory defect 
without significant response to bronchodilator therapy.  
There was no evidence of hyperinflation and diffusion 
capacity was normal.

Based upon the evidence of record, a disability rating in 
excess of 60 percent is not warranted.  As indicated, in 
order for the Veteran to receive the next highest disability 
evaluation of 100 percent, the evidence must show that FEV-1 
is less than 40 percent predicted or FEV-1/FVC is less than 
40 percent; or that she has more than one attack per week 
with episodes of respiratory failure; or requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  

The Board observes that throughout the course of this appeal, 
the service-connected asthma disability has been manifested 
by pulmonary function test findings of FEV-1 greater than 40 
percent of predicted (post-drug) and FEV-1/FVC greater than 
40 percent (post-drug).  The most recent pulmonary function 
test results, as noted during the April 2007 and January 2009 
VA examinations, are markedly less than the required FEV-
1/FVC less than 40 percent, for a 100 percent evaluation.  
While the record contains private pulmonary function tests 
with FEV-1 and FEV-1/FVC results less than 40 percent, these 
results were pre-bronchodilator therapy, and not post-
bronchodilator therapy.  Therefore, they may not be used for 
rating purposes.

A cumulative review of the medical evidence also reflect that 
while the Veteran experienced multiple episodes of 
respiratory failure over the course of the appeal; she has 
not experienced more than one acute asthma attack per week.  
The most recent VA examination report also indicates that the 
Veteran had acute attacks on a weekly to bi-weekly basis 
(i.e. once a week or once every two weeks), and even then it 
depended on her physical activity and exposure to odors.

Finally, the Board notes that the 2004 and 2007 VA 
examination reports contain references to several asthma 
medications, some of which were used daily; however, the 
examiners did not specifically characterize any of the 
medications as "high dose" corticosteroids or immuno-
suppressive medications.  The various VA and private clinical 
records also contain no specific references to any use of 
"high dose" corticosteroids or immuno-suppressive 
medications.  

The Board has considered the December 2004 statement from the 
Veteran's friend, M.S., in which she stated that the Veteran 
had "daily use of systemic high dose corticosteroids, 
including Prednisone, and many other high dose, long-term 
Prednisone tapers.  However, there is no indication that M.S. 
has any specialized medical training or knowledge that would 
render her competent to render a medical opinion as to 
whether any of the Veteran's asthma medications and dosages 
may be characterized as "high dose."  Thus, while M. S. is 
qualified to offer evidence concerning matters susceptible to 
lay observation; she is not competent to render a medical 
opinion concerning the nature of Veteran's asthma therapy for 
the specific purpose for which her statement was proffered.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the 
Board cannot conclude that the Veteran's asthma has required 
medications in the dosage and frequency as specified in the 
aforementioned rating criteria.  

The Board notes that the rating criteria for the currently 
assigned 60 percent rating contemplate the intermittent use 
of systemic corticosteroids.  The Board finds that the 
appellant's use of medications such as Prednisone more nearly 
corresponds to the "intermittent use of systemic 
corticosteroids" rather than the daily use of "high dose" 
corticosteroids or immunosupressives.  In this regard, the 
Board ntoes that the appellant's medical records show that 
she was prescribed Prednisone only occasionally.  She did not 
list it as a current medication on her Social Security 
application, stating only that she had used corticosteroids 
multiple times over the past year or two.  In addition, her 
most recent examination in January 2009 did not list systemic 
corticosteroids as a current mediation.  Thus, she has only 
intermittent rather than daily use.  

In sum, the criteria for a 100 percent rating have not been 
met, and a disability rating in excess of 60 percent is not 
warranted.  Due consideration has been given to Hart v. 
Mansfield, 21 Vet. App. 505 (2007); however a higher 
evaluation is not warranted for any portion of the time 
period under consideration.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim. 


Extraschedular Evaluation

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); see also Barringer v. Peake, 22 Vet. 
App. 242 (2008).  In exceptional cases an extraschedular 
rating may be provided. 38 C.F.R. § 3.321 (2009).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for the service- connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step, a determination of whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran's asthma disability has been assigned a 60 
percent evaluation pursuant to the schedular criteria.  The 
asthma is primarily manifested by symptoms which are 
contemplated in the rating criteria.  The rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology as was discussed above and the current 
disability rating recognizes that there are serious 
industrial limitations associated with this disability.  
Accordingly, the regular schedular standards, and the 
assigned 60 percent rating, adequately compensate the Veteran 
for any adverse impact caused by her asthma disability.  The 
Board finds that the criteria for referral for consideration 
of extraschedular rating under 38 C.F.R. § 3.321(b)(1) are 
not met.

Finally, where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In other words, a TDIU is a part of a 
claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  

TDIU is provided where the combined schedular evaluation for 
service connected diseases and disabilities is less than 
total, or 100 percent.  38 C.F.R. § 4.16(a).  TDIU is 
considered a lesser benefit than the 100 percent rating, and 
the grant of a 100 percent rating renders moot the issue of 
entitlement to TDIU for the period when the 100 percent 
rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 
(1999).  In this case, the issue of entitlement to TDIU is 
rendered moot because the Veteran is already in receipt of a 
100 percent rating for her service-connected panic disorder 
and organic brain disorder associated with chronic rhino-
sinusitis with headaches. 


ORDER

An increased rating for asthma, currently evaluated as 60 
percent disabling, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


